Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Four Non-Patent Literature (NPL) documents filed 10/27/2020 have been placed in the application folder with no corresponding IDS citation and have therefore not been considered. 

Claim Objections
Claims 1, 3, 10, 11, and 15 are objected to because of the following informalities:  
Claim 1 recites “a social safety value corresponding to of the at least one social object” should read -- a social safety value corresponding to [[of]] the at least one social object --.
Claim 3 recites “in the environment the ego vehicle” should read -- in the environment of the ego vehicle --.
Claim 10 recites “for each behavior possible action” should read -- for each possible behavior action --.
Claim 11 recites “An predictive safety control system” should read – [[An]] A predictive safety control system --.
Claim 11 recites “a next behavior action for ego vehicle” should read -- a next behavior action for the ego vehicle--. 
Claim 15 recites “for predicting ego safety values” should read -- for predicting the ego safety values --.
 	Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder (“module”, “safety controller”) that is coupled with functional language (“configured to”, “generated by”) without reciting sufficient structure (such as a processor) to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are as follows:
“a state module configured to…” in claims 11, 14.
“an ego safety predictor module configured to
“… generated by an action module” in claim 11.
“a social safety predictor module configured to…” in claims 11, 15.
“a safety controller configured to…” in claims 11, 19, 20.
“a comfort prediction module configured to…” in claim 20.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For the purposes of examination, the examiner will take each “module” or “controller” as a function implemented by a processor using instructions stored in memory based on the figures and paragraphs from the specification, outlined below. 
Structure:
[0048]: “...The memory 126 of the vehicle control system 115 has stored thereon sets of software instructions executable by the processor system 102 that configure the vehicle control system 115 to implement a number of systems… Both the driving assistance system 166 and the autonomous driving system 170 can include one or more of… vehicle state determination module as well as other modules…”.
FIG. 2 shows vehicle control system 115 as a processor with memory storing instructions to execute the function of Path Planning module 173.
FIG. 11 shows Path Planning Module 173 includes Behavior Planner 1104 includes Predictive Safety Control System 172.
FIG. 5 shows Safety Control System 172 includes State module 510, Ego Safety Predictor module 504, Action module 520, Social Safety Predictor module 506, Safety Controller 512, and Comfort Predictor module 508.
Algorithm:
FIG. 6 (algorithm); Comfort Predictor module 508, Ego Safety Predictor module 504, and Social Safety Predictor module 506 uses a general value function with input arguments ât (a possible behavior action), st (a current vehicle state), and Ot (a social object state), see paragraphs [0099] and [00110]. 
FIG. 12 (algorithm) for State module 510, Action module 520, and Safety Controller 512
FIG. 12 is a flow diagram further summarizing a method implemented by predictive safety control system 172 for controlling safety of both an ego vehicle and at least one social object in an environment of the ego vehicle…”.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8, 13-15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the target policy followed thereafter” which lacks antecedent basis. For the purposes of examination, the examiner will take this as -- [[the]] a target policy followed thereafter --.
Dependent claims 3-7 inherit and do not cure the deficiencies of claim 2 and are therefore rejected on the same basis outlined above. 
Claim 3 recites “the target policy followed thereafter” which lacks antecedent basis. For the purposes of examination, the examiner will take -- the target policy followed thereafter – as reference to a “target policy followed thereafter” in claim 2. 
Dependent claims 4 and 5 inherit and do not cure the deficiencies of claim 3 and are therefore rejected on the same basis outlined above. 
Claim 8 recites “the target policy followed thereafter” which lacks antecedent basis. For the purposes of examination, the examiner will take -- the target policy followed thereafter – as reference to a “target policy followed thereafter
Claim 13 recites “wherein the social safety predictor is configured to predict” which lacks antecedent basis. For the purposes of examination, the examiner will take -- the social safety predictor – as reference to “a social safety predictor module” in claim 11.
Dependent claims 14 and 15 inherit and do not cure the deficiencies of claim 13, and are therefore rejected on the same basis outlined above.
Claim 20 recites “selects the vehicle action” which lacks antecedent basis. For the purposes of examination, the examiner will take – the vehicle action – as reference to “each possible behavior action”, recited in the same claim.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-8, 10-14,16-18, and 20 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to judicial exception involving abstract ideas, mental concepts without significantly more.
101 Analysis: Step 1
Claims 1-10 are directed to a method.
Claims 11-20 are directed to a system, i.e. a machine.
Therefore, claims 1-20 fall into at least one of the four statutory categories.
101 Analysis: Step 2A, Prong I (MPEP § 2106.04)
Step 2A, Prong I of the 2019 Patent Examiner’s Guide (PEG) analyzes the claims to determine whether they recite subject matter that falls into one of the following groups of abstract ideas: 
mathematical concepts 
mathematical relationships, mathematical formulas or equations, mathematical calculations
certain methods of organizing human activity, and/or
fundamental economic principles or practices (including hedging, insurance, mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
mental processes.
concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
The following claims include limitations that recite an abstract idea and will be used to represent additional claims that merely elaborate on the recited abstract ideas for the remainder of the 35 U.S.C 101 rejection. 
Claim 1 recites the following abstract ideas:
“A method for controlling safety of both an ego vehicle and at least one social object in an environment the ego vehicle is operating in, comprising: 
[receiving data representative of the at least one social object]; 
determining a current state of the ego vehicle based on sensor data ; 
predicting, based on the current state, for each possible behavior action in a set of possible behavior actions, an ego safety value corresponding to the ego vehicle;
predicting, based on the current state, for each possible behavior action, a social safety value corresponding to of the at least one social object in the environment of the ego vehicle; and 
selecting, based on the ego safety values, the social safety values, and one or more target objectives for the ego vehicle, a next behavior action for the ego vehicle”.

Claim 11 recites the following abstract ideas:
	“[An predictive safety control system comprising: 
a state module configured to] determine a current state based on sensor data; 
[an ego safety predictor module configured to] predict, based on the current state, for each possible behavior action in a set of possible behavior actions [generated by an action module], an ego safety value corresponding to the ego vehicle; 
[a social safety predictor module configured to] predict, based on the current state, for each of the possible behavior actions, a social safety value corresponding to at least one social object in an environment of the ego vehicle; and 
[a safety controller configured to] select, based on the ego safety values, the social safety values predicted for each of the possible behavior actions, and one or more target objectives, a next behavior action for ego vehicle”.

Claim 10 recites the following abstract ideas:
“The method of claim 1 further comprising, 
for each behavior possible action, predicting, based on the current state, an ego comfort value corresponding to an acceleration of the ego vehicle, and 
selecting the behavior action is also based on the ego comfort values predicted for each possible behavior action”.

Claim 20 recites the following abstract ideas:
“[The system of claim 11 further comprising a comfort prediction module configured to], for each possible behavior action, predict, based on the current state, an ego comfort value corresponding to an acceleration of the ego vehicle, and 
[the safety controller] selects the vehicle action also based on the ego comfort values predicted for each possible behavior action”.

The examiner submits that the foregoing claim limitations constitute a “mental process”, as the claims cover performance of the limitations in the human mind, given the broadest reasonable interpretation. 
Regarding claims 1 and 11:
The limitations “determining a current state of the ego vehicle based on sensor data” of claim 1 and “determine a current state based on sensor data” of claim 11 are equivalent to a person looking at a vehicle’s speedometer and determining if the vehicle is moving quickly, slowly, or standing still, i.e. an observation on the current state of the vehicle.
The limitations “predicting, based on the current state, for each possible behavior action in a set of possible behavior actions, an ego safety value corresponding to the ego vehicle” of claim 1 and “predict, based on the current state, for each possible behavior action in a set of possible behavior actions […], an ego safety value corresponding to the ego vehicle” of claim 11 are equivalent to a person predicting the safety of the vehicle, given a set of maneuvers for the vehicle. For example, a person may predict that if the vehicle is moving, i.e. based on the current state of the vehicle, continuing in a straight path along the lane of travel has a higher safety value for the vehicle than turning right or left to merge into the neighboring lane. Thus, the limitations are equivalent to a judgment of how safe a maneuver of the vehicle is for the vehicle, given the current state of the vehicle. 
The limitations “predicting, based on the current state, for each possible behavior action, a social safety value corresponding to of the at least one social object in the environment of the ego vehicle” of claim 1 and “predict, based on the current state, for each of the possible behavior actions, a social safety value corresponding to at least one social object in an environment of the ego vehicle
The limitations “selecting, based on the ego safety values, the social safety values, and one or more target objectives for the ego vehicle, a next behavior action for the ego vehicle” of claim 1 and “select, based on the ego safety values, the social safety values predicted for each of the possible behavior actions, and one or more target objectives, a next behavior action for ego vehicle” of claim 11 are equivalent to a person determining a next action for the vehicle, considering the safety of the vehicle for the set of maneuvers, the safety of the other vehicles for the set of maneuvers, and a target objective of the vehicle, e.g. maximizing safety while continuing along a route to a destination. Thus, the limitations are equivalent to an evaluation or a judgement for selecting the next maneuver of a vehicle based on the safety of the vehicle, the safety of other vehicles, and a target objective such as maximizing safety. 

Regarding claims 10 and 20:
The limitations of “for each behavior possible action, predicting, based on the current state, an ego comfort value corresponding to an acceleration of the ego vehicle” of claim 10 and “for each possible behavior action, predict, based on the current state, an ego comfort value corresponding to an acceleration of the ego vehicle” of claim 20 are equivalent to a person predicting an appropriate acceleration amount, based on the vehicle’s speed, i.e. based on the current state of the vehicle and a set of maneuvers. For example, a person may determine that continuing straight allows a higher amount of acceleration, whereas merging into a neighboring lane should have a lower amount of acceleration.  Thus the limitations are a judgement of an appropriate amount of acceleration of the vehicle given the vehicle’s current state and each potential maneuver in the set of maneuvers.  
The limitations of “selecting the behavior action is also based on the ego comfort values predicted for each possible behavior action” of claim 10 and “selects the vehicle action also based on the ego comfort values predicted for each possible behavior action” of claim 20 are equivalent to a 
Dependent claims 2-4, 6-8, 12-14 and 16-18 further elaborate upon the recited abstract ideas in claims 1 and 11. 
Accordingly, claims 1-4, 6-8, 10, 11-14, 16-18, and 20 recite at least one abstract idea.

101 Analysis: Step 2A, Prong II (MPEP § 2106.04)
Step 2A, Prong II of the 2019 PEG analyzes the claims to determine whether the claim recites any additional limitations that integrate the abstract idea into a practical application. The following claims recite additional limitations:
Claim 1 recites the following additional limitations:
“receiving data representative of the at least one social object;”.

Claim 11 recites the following additional limitations:
“[…] a state module [configured to determine a current state based on sensor data]; 
an ego safety predictor module [configured to predict, based on the current state, for each possible behavior action in a set of possible behavior actions generated by] an action module, [an ego safety value corresponding to the ego vehicle]; 
a social safety predictor module [configured to predict, based on the current state, for each of the possible behavior actions, a social safety value corresponding to at least one social object in an environment of the ego vehicle; and ]
a safety controller [configured to select, based on the ego safety values, the social safety values predicted for each of the possible behavior actions, and one or more target objectives, a next behavior action for ego vehicle]”.

Claim 20 recites the following additional limitations:
“[…] a comfort prediction module [configured to, for each possible behavior action, predict, based on the current state, an ego comfort value corresponding to an acceleration of the ego vehicle], and 
the safety controller [selects the vehicle action also based on the ego comfort values predicted for each possible behavior action]”.

The examiner submits that the recited limitations, emphasized above, do not integrate the aforementioned abstract ideas into a practical application. 
Regarding claim 1, the additional limitation of “receiving data representative of the at least one social object” is an example of adding insignificant extra-solution activity (pre-solution) to the judicial exception (see MPEP § 2106.05(g)). Specifically, the additional limitation is an example of mere data gathering. 
Regarding claim 11, the additional limitations of “a state module”, “an ego safety predictor module”, “a social safety predictor module”, and “a safety controller” are examples of mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (see MPEP § 2106.05(f)). Specifically, the additional limitations invoke computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an 
Regarding claim 20, the additional limitations of “a comfort prediction module” and “the safety controller” are examples of mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (see MPEP § 2106.05(f)). Specifically, the additional limitations invoke computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. 
Further, the additional limitations of claims 11 and 20 are recited at a high level of generality, defined by function, such that the machine is not an integral part of the claim (MPEP § 2106.04(d).I.).
The additional limitations do not:
Reflect an improvement in the functioning of a computer, or to any other technology or technical field – (MPEP § 2106.05(a))
Apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition
Apply the judicial exception with, or by use of, a particular machine – (MPEP § 2106.05(b))
Effect a transformation or reduction of a particular article to a different state or thing – (MPEP § 2106.05(c))
Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – (MPEP § 2106.05(e))
Dependent claims 2-4, 6-8, 12-14 and 16-18 further elaborate upon the recited abstract ideas in claims 1 and 11, but do not provide additional elements, and so do not integrate the abstract ideas into a practical application. 
Therefore, claims 1-4, 6-8, 10, 11-14, 16-18, and 20 do not integrate the recited abstract ideas into a practical application.

101 Analysis: Step 2B (MPEP § 2106.05)
Step 2B of the Revised Guidance analyzes the claims to determine if the claims recite additional limitations that amount to significantly more than the judicial exception. 
When considered individually or in combination, the additional limitations of claims 1-4, 6-8, 10, 11-14, 16-18, and 20 do not amount to significantly more than the judicial exception for the same reasons discussed above as to why the additional limitations do not integrate the abstract idea into a practical application. The additional elements of outlined in Step 2A performing functions as designed simply accomplishes execution of the abstract ideas. 
Further, the additional limitation of “receiving data representative of the at least one social object;” in claim 1 is an example of simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see MPEP § 2106.05(d).II). Specifically, the additional limitation is an example of receiving or transmitting data over a network. 
Therefore, the additional limitations of claims 1-4, 6-8, 10, 11-14, 16-18, and 20 do not amount to significantly more than the judicial exception. 
Thus, claims 1-4, 6-8, 10-14, 16-18, and 20 recite abstract ideas with additional elements rendered at a high level of generality resulting in claims that do not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Berntorp et al. (PGPub No US 2018/0284785 A1) in view of Dally et al. (PGPub No US 2020/0249674 A1), henceforth known as Berntorp and Dally, respectively.
Regarding claim 1, Berntorp teaches:
A method for controlling safety of both an ego vehicle and at least one social object in an environment the ego vehicle is operating in, comprising: 
(Berntorp, FIG. 1B;
Abstract: “A method controls a motion of the host vehicle in the environment according to a trajectory and adjusts the trajectory of the vehicle based on the levels of risk posed by the motion of other vehicles…”)
receiving data representative of the at least one social object; 
(Berntorp, FIG. 1B: (139), (140); FIG. 2A: (230);
…The method generates 140, using at least one sensor 139 attached to the host vehicle, a time-series signal indicative of the motion of the vehicles traveling in the environment…”;
Where FIG. 1B illustrates receiving sensor data from host vehicle sensor 139 (receiving data) to detect other vehicles traveling in the environment of the host vehicle (representative of the at least one social object))
determining a current state of the ego vehicle based on sensor data ; 
(Berntorp, FIG. 1B: (109), (110), (111); FIG. 2A: (240);
Paragraph [0056]: “The control system 199 includes a motion-planning system 240 for determining the control input and/or a sequence of control inputs corresponding to the future motion of the vehicle. For example, an initial state can be the current location as determined by the GPS, or as a combination of the current location and the current velocity, determined by combinations of GPS and IMU…”;
Paragraph [0058]: “…The threat assessor 240 receives information 244 about the future trajectory computed by the motion-planning system 240. This information can include a state of the host vehicle, such as position, heading, velocity…”;
Where motion planning system 240 generates a current state of the host vehicle (determining a current state of the ego vehicle) using vehicles sensors such as a GPS and an IMU (based on sensor data))
predicting, based on the current state, for each possible [behavior action in a set of possible behavior actions], an ego safety value corresponding to the ego vehicle; 
(Berntorp, FIG. 1B: (121), (130);
Paragraph 0053]: “…the method determines 120 a set of feasible trajectories of hypothetical vehicles traveling in a driving area of the host vehicle, to generate a set of trajectories 121… the method uses the trajectory of the vehicle 111 to determine 130 a probability of each of the feasible trajectories to intersect with the future trajectory of the host vehicle…”;
Paragraph [0054]: “…The set of trajectories can include a multiple of different trajectories… The trajectory includes a state, such as position and heading, and the time evolution of the position and heading, defined with respect to the state of the motion of the host vehicle…”;
based on the current state), for each of a set of trajectories 121 (for each possible [behavior action in a set of possible behavior actions]), the method includes determining a probability 130 of the set of trajectories to intersect the future trajectory of the host vehicle (predicting, an ego safety value corresponding to the ego vehicle))
predicting, based on the current state, for each possible [behavior action], a social safety value corresponding to of the at least one social object in the environment of the ego vehicle; and 
(Berntorp, FIG. 1B: (121), (150);
Paragraph [0053]: “…The method generates 140, using at least one sensor 139 attached to the host vehicle, a time-series signal indicative of the motion of the vehicles traveling in the environment… Using the time-series signal 141 from the determining 140, the method determines 150 a probability of each of the feasible trajectories to be followed by at least one of the host vehicles…”;
Paragraph [0054]: “…The set of trajectories can include a multiple of different trajectories… The trajectory includes a state, such as position and heading, and the time evolution of the position and heading, defined with respect to the state of the motion of the host vehicle…”;
Where, based on the state of motion of the host vehicle (based on the current state), for each of a set of trajectories 121 (for each possible [behavior action]), the method includes determining a probability 150 (predicting, a social safety value) that each feasible trajectory 121 will be followed by at least one vehicle in the environment (corresponding to of the at least one social object in the environment of the ego vehicle))
selecting, based on the ego safety values, the social safety values, and one or more target objectives for the ego vehicle, a next behavior action for the ego vehicle.
(Berntorp, FIG. 1B: (109), (161), (170);
Paragraph [0053]: “…Then, using the determined probability 131 to intersect and the probability 151 of at least one of the hypothetical trajectories to be followed by at least one of the vehicles indicated by the time-series signal 141, the method determines 160 a level of risk of each feasible trajectory as a combination of the probability of the feasible trajectory to intersect with the trajectory of the host vehicle and the probability of the feasible trajectory to be followed by at least one vehicle. Finally, the method uses the level of risk 161 to adjust the trajectory 170 of the vehicle to decrease, or completely remove, the level of risk”;
selecting a next behavior action for the ego vehicle) based on probability 131, probability 151, and the host vehicle’s desired trajectory 109, 110, 111 (based on the ego safety values, the social safety values, and one or more target objectives for the ego vehicle)).
Although Berntorp teaches a set of potential trajectories for other vehicles in the environment, i.e. each possible behavior action in a set of possible behavior actions and each possible behavior action, outlined above, Berntorp fails to explicitly teach each possible behavior action in a set of possible behavior actions and each possible behavior action for the host vehicle. 
However, in the same field of endeavor, Dally teaches: 
[predicting, based on the current state], for each possible behavior action in a set of possible behavior actions, [a… value corresponding to the ego vehicle]; 
(Dally, FIG. 5: (502), (504), (508);
Paragraph [0046]: “FIG. 5 illustrates another example process 500 for determining a navigation action for a vehicle… location and movement data are determined 502 for a first vehicle and at least a second vehicle. One or more move generators, such as may include neural networks, can be used to generate 504 a decision tree, where the decision tree includes alternative levels of actions for the first vehicle and responsive actions for at least the second vehicle… A selected value function can be used to calculate 508 a path value for each path of the decision tree. A path of the decision tree can be selected 510 that has a highest path value according to the selected value function…”;
Where based on the location and movement data for the first vehicle, i.e. the current state of the first vehicle ([based on the current state]), a move generator creates a decision tree that includes various actions for the first vehicle and calculates a path value in 508 for each path ([predicting], for each possible behavior action in a set of possible behavior actions, [a… value corresponding to the ego vehicle]))
[predicting, based on the current state], for each possible behavior action, [a… value corresponding to of the at least one social object in the environment of the ego vehicle; and] 
(Dally, FIG. 5: (502), (504), (508);
Paragraph [0046]: “FIG. 5 illustrates another example process 500 for determining a navigation action for a vehicle… location and movement data are determined 502 for a first vehicle and at least a second vehicle. One or more move generators, such as may include neural networks, can be used to generate 504 a decision tree, where the decision tree includes alternative levels of actions for the first vehicle and responsive actions for at least the second vehicle… A selected value function can be used to calculate 508 a path value for each path of the decision tree. A path of the decision tree can be selected 510 that has a highest path value according to the selected value function. This path is based not only on the goal for the first vehicle, but also the probable responsive actions of at least the second vehicle. …”;
Where based on the location and movement data for the first vehicle, i.e. the current state of the first vehicle ([based on the current state]), a move generator creates a decision tree that includes various responsive actions for at least a second vehicle and calculates a path value in 508 for each path ([predicting], for each possible behavior action, [a… value corresponding to of the at least one social object in the environment of the ego vehicle]) where the path reflects the responsive actions of the second vehicle).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the method for controlling safety of Berntorp with the feature of determining a set of behavior actions for the ego-vehicle of Dally because “…conventional approaches do not account for the probable reactions of nearby vehicles in response to actions taken by the car being navigated. Thus, the path planning is not as accurate as it could be, and may result in sub-optimal paths when nearby vehicles have certain types of reactions or movements” (Dally, Paragraph [0001]) and by using the features taught by Dally, “… it is also possible… to predict an optimal or preferred trajectory of the car based on factors such as the current state of the environment, goals, and predicted reactions, then determined maneuvers that function to follow the optimal trajectory” (Dally, Paragraph [0015]). 

Regarding claim 2, Berntorp and Dally teach the method of claim 1. Berntorp further teaches:
wherein, for each possible behavior action: 
(Berntorp, FIG. 1B: (121))
the ego safety value indicates a probability that an obstacle will not be located in an ego safety zone of the ego vehicle if the possible behavior action is performed [by the… vehicle] and the target policy followed thereafter; and 
(Berntorp, FIG. 1B: (121), (130); FIG. 5D: (509d), (512d), (530d);
Paragraph [0060]: “…the threat assessor determines a level of risk of each feasible trajectory as a combination of a probability of the feasible trajectory to intersect with the trajectory of the host vehicle and a probability of the feasible trajectory to be followed by at least one vehicle…”;
Paragraph [0086]: “As shown in FIG. 5D, the motion of the vehicle is modeled in the form of a probability density function 512d of the state of the vehicle, wherein the initial condition 509d of the probability density function 512d can be determined from sensor data…”;
Where the method includes determining a probability 130 of the set of trajectories to intersect the future trajectory of the host vehicle, the trajectory illustrated as a zone in FIG. 5D, (512d) (the ego safety value indicates a probability that an obstacle will not be located in an ego safety zone of the ego vehicle) if the specific trajectory is followed by the other vehicle (if the possible behavior action is performed [by the… vehicle] and the target policy followed thereafter))
the social safety value indicates a probability, for the at least one social object, that the ego vehicle will not be located in a social safety zone of the social object if the possible behavior action is performed [by the… vehicle] and the target policy followed thereafter.
(Berntorp, FIG. 1B: (121), (150); FIG. 5D: (509d), (512d), (530d);
Paragraph [0060]: “…the threat assessor determines a level of risk of each feasible trajectory as a combination of a probability of the feasible trajectory to intersect with the trajectory of the host vehicle and a probability of the feasible trajectory to be followed by at least one vehicle…”;
Paragraph [0086]: “As shown in FIG. 5D, the motion of the vehicle is modeled in the form of a probability density function 512d of the state of the vehicle, wherein the initial condition 509d of the probability density function 512d can be determined from sensor data…”;
Where the method includes determining a probability 150 that each feasible trajectory 121 will be followed by at least one vehicle in the environment, such that the probability the social safety value indicates a probability, for the at least one social object, that the ego vehicle will not be located in a social safety zone of the social object) if the specific trajectory is followed by the other vehicle, i.e. the vehicle in the environment (if the possible behavior action is performed [by the… vehicle] and the target policy followed thereafter)).
Berntorp fails to teach […if the possible behavior action is performed] by the ego vehicle, the limitation bolded for emphasis. However, Dally further teaches:
[… if the possible behavior action is performed] by the ego vehicle [and the target policy followed thereafter.] 
(Dally, FIG. 5: (502), (504), (514);
Paragraph [0023]: “... The sequences of possible actions over the time period can each correspond to paths of the tree from a root node to a respective leaf node. As discussed herein, a value function can then be utilized to determine a value for each path, or sequence of actions. The path leading to the highest value leaf node may then be selected as the five-to-ten second path for the vehicle. Data for the selected path can then be provided to an optimizer, for example, to determine the next action, or set of actions, to be taken by the vehicle… The function may also include rewards for making progress towards the destination, making a successful lane change, avoiding collisions, providing a smooth ride, and keeping safe distances, among other such options.”;
Paragraph [0046]: “… One or more move generators, such as may include neural networks, can be used to generate 504 a decision tree, where the decision tree includes alternative levels of actions for the first vehicle and responsive actions for at least the second vehicle…”;
Where the move generator creates a decision tree that includes various actions for the first vehicle ([… if the possible behavior action is performed] by the ego vehicle) where the actions constitute a path such that the selected path is chosen based on the highest value score using objectives like avoiding collisions ([and the target policy followed thereafter])).

Regarding claim 3, Berntorp and Dally teach the method of claim 2. Berntorp further teaches:
wherein the received data comprises data representative of a plurality of social objects, including the at least one social object, in the environment the ego vehicle, 
(Berntorp, FIG. 1B: (139), (140);
Paragraph [0053]: “…The method generates 140, using at least one sensor 139 attached to the host vehicle, a time-series signal indicative of the motion of the vehicles traveling in the environment… the method determines 160 a level of risk of each feasible trajectory as a combination of the probability of the feasible trajectory to intersect with the trajectory of the host vehicle and the probability of the feasible trajectory to be followed by at least one vehicle…”;
Where FIG. 1B illustrates receiving sensor data from host vehicle sensor 139 (the received data) to detect other vehicles traveling in the environment of the host vehicle (comprises data representative of a plurality of social objects in the environment the ego vehicle), that includes the at least one vehicle (including the at least one social object))
the method includes, for each possible behavior action, predicting a respective social safety value for each of the plurality of social objects, 
(Berntorp, FIG. 1B: (121), (150);
Paragraph [0017]: “…generating a time-series signal indicative of motion of each vehicle in the set of vehicles traveling in the environment…”;
Paragraph [0053]: “…The method generates 140, using at least one sensor 139 attached to the host vehicle, a time-series signal indicative of the motion of the vehicles traveling in the environment… the method determines 150 a probability of each of the feasible trajectories to be followed by at least one of the host vehicles…”;
Where for each of a set of trajectories 121 (for each possible behavior action), the method includes determining a probability 150 (predicting a respective social safety value) that each feasible trajectory 121 will be followed by at least one vehicle in the environment, where each vehicle in the environment is represented by a generated time series signal, used to determine probability 150 (for each of the plurality of social objects))
each social safety value indicating a probability that the ego vehicle will not be located in a respective social safety zone of the respective social object if the possible behavior action is performed [by the… vehicle] and the target policy followed thereafter.

Paragraph [0060]: “…the threat assessor determines a level of risk of each feasible trajectory as a combination of a probability of the feasible trajectory to intersect with the trajectory of the host vehicle and a probability of the feasible trajectory to be followed by at least one vehicle…”;
Paragraph [0086]: “As shown in FIG. 5D, the motion of the vehicle is modeled in the form of a probability density function 512d of the state of the vehicle, wherein the initial condition 509d of the probability density function 512d can be determined from sensor data…”;
Where the method includes determining a probability 150 that each feasible trajectory 121 will be followed by at least one vehicle in the environment, such that the probability of following each trajectory is used to determine whether the vehicle trajectories will intersect, i.e. a probability that at least one vehicle in the environment will follow a trajectory that results in an intersection with a trajectory of the host vehicle (each social safety value indicating a probability that the ego vehicle will not be located in a respective social safety zone of the respective social object) if the specific trajectory is followed by the other vehicle, i.e. the vehicle in the environment (if the possible behavior action is performed [by the… vehicle] and the target policy followed thereafter)).
Berntorp fails to teach […if the possible behavior action is performed] by the ego vehicle, the limitation bolded for emphasis. However, Dally further teaches:
[… if the possible behavior action is performed] by the ego vehicle [and the target policy followed thereafter.]
(Dally, FIG. 5: (502), (504), (514);
Paragraph [0023]: “... The sequences of possible actions over the time period can each correspond to paths of the tree from a root node to a respective leaf node. As discussed herein, a value function can then be utilized to determine a value for each path, or sequence of actions. The path leading to the highest value leaf node may then be selected as the five-to-ten second path for the vehicle. Data for the selected path can then be provided to an optimizer, for example, to determine the next action, or set of actions, to be taken by the vehicle… The function may also include rewards for making progress towards the destination, making a successful lane change, avoiding collisions, providing a smooth ride, and keeping safe distances, among other such options.”;
… One or more move generators, such as may include neural networks, can be used to generate 504 a decision tree, where the decision tree includes alternative levels of actions for the first vehicle and responsive actions for at least the second vehicle…”;
Where the move generator creates a decision tree that includes various actions for the first vehicle ([… if the possible behavior action is performed] by the ego vehicle) where the actions constitute a path such that the selected path is chosen based on the highest value score using objectives like avoiding collisions ([and the target policy followed thereafter])).

Regarding claim 4, Berntorp and Dally teach the method of claim 3. Berntorp further teaches:
wherein determining the current state comprises determining a velocity and direction of the ego vehicle, and 
(Berntorp, FIG. 1B: (109), (110), (111); FIG. 2A: (240);
Paragraph [0058]: “…The threat assessor 240 receives information 244 about the future trajectory computed by the motion-planning system 240. This information can include a state of the host vehicle, such as position, heading, velocity…”;
Where the motion planning system 240 generates information 244 which is a current state of the host vehicle (determining the current state) comprising a position, heading, and velocity of the host vehicle (comprises determining a velocity and direction of the ego vehicle))
a velocity, direction and position of each of the plurality of social objects.
(Berntorp, FIG. 1B: (121), (150);
Paragraph [0054]: “…The set of trajectories can include a multiple of different trajectories… The trajectory includes a state, such as position and heading, and the time evolution of the position and heading, defined with respect to the state of the motion of the host vehicle…”;
Paragraph [0059]: “…The threat assessor 220 predicts the motion and also a measure of risk 221 for the other obstacles, such as vehicles and pedestrians, to collide or come sufficiently close to the host vehicle. The motion at least includes a path, velocity, and orientation/heading, but can also include further entities, such as rotational velocities, accelerations, and steering. In addition, the motion can be represented as a probability density function (PDF) that measures the probability that the motion is at a certain place in a certain time…”;
Where the threat assessor 220 predicts the motion of other obstacles, including a velocity and orientation/heading, at a certain place in a certain time (a velocity, direction and position), where the other obstacles include other vehicles and pedestrians (of each of the plurality of social objects)).

Regarding claim 5, Berntorp and Dally teach the method of claim 4. Berntorp further teaches:
wherein predicting the ego safety value for each possible behavior action is performed by [a… function…] implemented by a trained neural network; and 
(Berntorp, FIG. 1B: (121), (130);
Paragraph [0009]: “Some embodiments are based on realization that the intersection of a feasible trajectory with the trajectory of the host vehicle can be determined probabilistically. In such a manner, the feasible trajectory can be represented by a probability density function… Similarly, the assignment of the vehicle to a feasible trajectory can also be determined probabilistically…”;
Paragraph [0016]: “…some embodiments classify the motion of the vehicle using road traffic in the environment to produce a driving intention of the vehicle and update the probabilities of the feasible trajectories based on consistency of the feasible trajectories with the produced intention of the vehicle. In different embodiments, the classification is performed using a trained neural network, a support vector machine, and/or a deep decision tree…”;
Paragraph 0053]: “…the method determines 120 a set of feasible trajectories of hypothetical vehicles traveling in a driving area of the host vehicle, to generate a set of trajectories 121… the method uses the trajectory of the vehicle 111 to determine 130 a probability of each of the feasible trajectories to intersect with the future trajectory of the host vehicle…”;
Where determining the probability 130 for the set of trajectories 121 (predicting the ego safety value for each possible behavior action) is represented using a probability distribution function (is performed by [a… function…]) and where the motion of the vehicles, i.e. trajectories are classified using a trained neural network (implemented by a trained neural network))

predicting the social safety value for each possible behavior action for each of the plurality of social objects is performed by [a… function] implemented by a trained neural network.
 (Berntorp, FIG. 1B: (121), (150);
Paragraph [0009]: “Some embodiments are based on realization that the intersection of a feasible trajectory with the trajectory of the host vehicle can be determined probabilistically. In such a manner, the feasible trajectory can be represented by a probability density function… Similarly, the assignment of the vehicle to a feasible trajectory can also be determined probabilistically…”;
Paragraph [0016]: “…some embodiments classify the motion of the vehicle using road traffic in the environment to produce a driving intention of the vehicle and update the probabilities of the feasible trajectories based on consistency of the feasible trajectories with the produced intention of the vehicle. In different embodiments, the classification is performed using a trained neural network, a support vector machine, and/or a deep decision tree…”;
Paragraph [0053]: “…The method generates 140, using at least one sensor 139 attached to the host vehicle, a time-series signal indicative of the motion of the vehicles traveling in the environment… Using the time-series signal 141 from the determining 140, the method determines 150 a probability of each of the feasible trajectories to be followed by at least one of the host vehicles…”;
Where determining the probability 150 for at least one of the vehicles in the environment to follow the set of trajectories 121 (predicting the social safety value for each possible behavior action for each of the plurality of social objects) is represented using a probability distribution function (is performed by [a… function]) and where the motion of the vehicles, i.e. trajectories are classified using a trained neural network (implemented by a trained neural network)). 
Berntorp fails to explicitly teach a general value function (GVF) and a further GVF. However, Dally further teaches:
[wherein predicting the… value for each possible behavior action is performed by] a general value function (GVF) [implemented by a trained neural network]; and 
(Dally, FIG. 5: (502), (504), (508);
Paragraph [0023]: “…As discussed herein, a value function can then be utilized to determine a value for each path, or sequence of actions. The path leading to the highest value leaf node may then be selected as the five-to-ten second path for the vehicle… Various different value functions can be used that consider different value criteria, and there may be different weightings applied to different value criteria depending upon the current situation…”;
Paragraph [0046]: “… One or more move generators, such as may include neural networks, can be used to generate 504 a decision tree, where the decision tree includes alternative levels of actions for the first vehicle and responsive actions for at least the second vehicle… A selected value function can be used to calculate 508 a path value for each path of the decision tree. A path of the decision tree can be selected 510 that has a highest path value according to the selected value function…”;
Where determining the value for each path, i.e. set of actions for the first vehicle is performed by a selected value function ([wherein predicting the… value for each possible behavior action is performed by] a general value function (GVF)) and where various paths are generated by one or more move generators, i.e. neural networks ([implemented by a trained neural network]))
[predicting the… value for each possible behavior action for each of the plurality of social objects is performed by] a further GVF [implemented by a trained neural network].
(Dally, FIG. 5: (502), (504), (508);
Paragraph [0023]: “…As discussed herein, a value function can then be utilized to determine a value for each path, or sequence of actions. The path leading to the highest value leaf node may then be selected as the five-to-ten second path for the vehicle… Various different value functions can be used that consider different value criteria, and there may be different weightings applied to different value criteria depending upon the current situation…”;
Paragraph [0046]: “FIG. 5 illustrates another example process 500 for determining a navigation action for a vehicle… location and movement data are determined 502 for a first vehicle and at least a second vehicle. One or more move generators, such as may include neural networks, can be used to generate 504 a decision tree, where the decision tree includes alternative levels of actions for the first vehicle and responsive actions for at least the second vehicle… A selected value function can be used to calculate 508 a path value for each path of the decision tree. A path of the decision tree can be selected 510 that has a highest path value according to the selected value function. This path is based not only on the goal for the first vehicle, but also the probable responsive actions of at least the second vehicle. …”;
[predicting the… value for each possible behavior action for each of the plurality of social objects is performed by] a further GVF) and where various paths are generated by one or more move generators, i.e. neural networks ([implemented by a trained neural network])). 

Regarding claim 6, Berntorp and Dally teach the method of claim 2. Berntorp further teaches:
wherein a size of one or both of the ego safety zone and the social safety zone is based on the current state.
(Berntorp, FIG. 1B: (121), (150); FIG. 5D: (509d), (512d), (530d);
Paragraph [0084]: “FIG. 5D shows an example of modeling a motion of a vehicle using a probability density function according to one embodiment… sensor uncertainties or uncertainties in the map of the road network, which combined gives uncertainties 509d on the position and velocity of the measured vehicle and uncertainties 530d on the position and velocity of the host vehicle… the feasible trajectory 512d is generated”;
Paragraph [0085]: “In cases where the feasible trajectories are generated from a kinematic model of the car, probability distributions are important because they can be used for defining a margin of error with respect to the feasible trajectory…”;
Paragraph [0086]: “As shown in FIG. 5D, the motion of the vehicle is modeled in the form of a probability density function 512d of the state of the vehicle, wherein the initial condition 509d of the probability density function 512d can be determined from sensor data…”;
Where the size of the probability density function representing a kinematic model of both vehicles (a size of one or both of the ego safety zone and the social safety zone) depends upon sensor data, including position and velocities of the vehicles (is based on the current state)). 

Regarding claim 7, Berntorp and Dally teach the method of claim 6. Berntorp further teaches:
wherein the ego safety zone comprises a physical space that includes and extends beyond the ego vehicle in a direction of travel of the ego vehicle, and 
(Berntorp, FIG. 1B: (121), (150); FIG. 5D: (530d);
FIG. 5D shows an example of modeling a motion of a vehicle using a probability density function according to one embodiment… sensor uncertainties or uncertainties in the map of the road network, which combined gives uncertainties 509d on the position and velocity of the measured vehicle and uncertainties 530d on the position and velocity of the host vehicle… the feasible trajectory 512d is generated”;
Paragraph [0085]: “In cases where the feasible trajectories are generated from a kinematic model of the car, probability distributions are important because they can be used for defining a margin of error with respect to the feasible trajectory…”;
Paragraph [0086]: “As shown in FIG. 5D, the motion of the vehicle is modeled in the form of a probability density function 512d of the state of the vehicle, wherein the initial condition 509d of the probability density function 512d can be determined from sensor data…”;
Where the size of the probability density function represents a kinematic model of both vehicles (the ego safety zone comprises a physical space that includes and extends beyond the ego vehicle) that depends upon sensor data, including position and velocities of the vehicles (in a direction of travel of the ego vehicle))
the social safety zone for the at least one social object includes and extends beyond the social object in a direction of travel of the social object.
(Berntorp, FIG. 1B: (121), (150); FIG. 5D: (509d), (512d), (530d);
Paragraph [0084]: “…FIG. 5D shows an example of modeling a motion of a vehicle using a probability density function according to one embodiment… sensor uncertainties or uncertainties in the map of the road network, which combined gives uncertainties 509d on the position and velocity of the measured vehicle and uncertainties 530d on the position and velocity of the host vehicle… the feasible trajectory 512d is generated”;
Paragraph [0085]: “In cases where the feasible trajectories are generated from a kinematic model of the car, probability distributions are important because they can be used for defining a margin of error with respect to the feasible trajectory…”;
Paragraph [0086]: “As shown in FIG. 5D, the motion of the vehicle is modeled in the form of a probability density function 512d of the state of the vehicle, wherein the initial condition 509d of the probability density function 512d can be determined from sensor data…”;
Where the size of the probability density function represents a kinematic model of both vehicles (the social safety zone for the at least one social object includes and extends beyond the social object) that depends upon sensor data, including position and velocities of the vehicles (in a direction of travel of the social object)).

Regarding claim 8, Berntorp and Dally teach the method of claim 2. Berntorp further teaches:
wherein, for each possible behavior action, 
(Berntorp, FIG. 1B: (121))
the social safety value corresponds to a plurality of social objects in the environment of the ego vehicle, 
(Berntorp, FIG. 1B: (121), (150); FIG. 3B: (311), (331); 
Paragraph [0053]: “…The method generates 140, using at least one sensor 139 attached to the host vehicle, a time-series signal indicative of the motion of the vehicles traveling in the environment… the method determines 150 a probability of each of the feasible trajectories to be followed by at least one of the host vehicles…”;
Paragraph [0069]: “FIG. 3A shows an example of the motion of the host vehicle 301 surrounded by vehicles 310 in the left lane, by a vehicle 320 in the same lane, and by vehicles 330 in the right lane, i.e., seven vehicles in total. This amounts to predictions of the motion of seven vehicles for a period of time. However, the generation of the feasible trajectories makes an effect of clustering the vehicles together thereby reducing the computational burden…”;
Paragraph [0070]: “FIG. 3B shows an example where vehicles 310 are considered similar to each other, indicated by the region 311, according to some embodiments. Similarly, vehicles 330 are also considered similar, indicated by region 331…”;
Where for each of a set of trajectories 121 (for each possible behavior action), the method includes determining a probability 150 (the social safety value) that each feasible trajectory 121 will be followed by at least one vehicle in the environment, where in one embodiment, an effort to cluster similar vehicles results in probability 150 representing a plurality of vehicles as shown in FIG. 3C (corresponds to a plurality of social objects in the environment of the ego vehicle))
the social safety value indicating a probability that the ego vehicle will not be located in a respective social safety zone of any of the social objects if the possible behavior action is performed [by the… vehicles] and the target policy followed thereafter.

Paragraph [0053]: “…The method generates 140, using at least one sensor 139 attached to the host vehicle, a time-series signal indicative of the motion of the vehicles traveling in the environment… the method determines 150 a probability of each of the feasible trajectories to be followed by at least one of the host vehicles…”;
Paragraph [0069]: “...the generation of the feasible trajectories makes an effect of clustering the vehicles together thereby reducing the computational burden…”;
Paragraph [0070]: “FIG. 3B shows an example where vehicles 310 are considered similar to each other, indicated by the region 311, according to some embodiments. Similarly, vehicles 330 are also considered similar, indicated by region 331. Hence, there are now 3 vehicle behaviors instead of 7, effectively decreasing the computational demands in predicting the motion of the surrounding vehicles”;
Where the method, in one embodiment, includes determining a probability 150 that each feasible trajectory 121 will be followed by at least one vehicle in the environment, i.e. a cluster of similar vehicles, such that the probability of following each trajectory is used to determine whether the vehicle trajectories will intersect with the host vehicle, i.e. a probability that at least one vehicle in the environment, i.e. a cluster of similar vehicles will follow a trajectory that results in an intersection with a trajectory of the host vehicle (the social safety value indicating a probability that the ego vehicle will not be located in a respective social safety zone of any of the social objects) if the specific trajectory is followed by the other vehicle vehicles, i.e. the cluster of similar vehicles in the environment (if the possible behavior action is performed [by the… vehicles] and the target policy followed thereafter)).
Berntorp fails to teach […if the possible behavior action is performed] by the ego vehicle, the limitation bolded for emphasis. However, Dally further teaches:
[… if the possible behavior action is performed] by the ego vehicle [and the target policy followed thereafter].
(Dally, FIG. 5: (502), (504), (514);
Paragraph [0023]: “... The sequences of possible actions over the time period can each correspond to paths of the tree from a root node to a respective leaf node. As discussed herein, a value function can then be utilized to determine a value for each path, or sequence of actions. The path leading to the highest value leaf node may then be selected as the five-to-ten second path for the vehicle. Data for the selected path can then be provided to an optimizer, for example, to determine the next action, or set of actions, to be taken by the vehicle… The function may also include rewards for making progress towards the destination, making a successful lane change, avoiding collisions, providing a smooth ride, and keeping safe distances, among other such options.”;
Paragraph [0046]: “… One or more move generators, such as may include neural networks, can be used to generate 504 a decision tree, where the decision tree includes alternative levels of actions for the first vehicle and responsive actions for at least the second vehicle…”;
Where the move generator creates a decision tree that includes various actions for the first vehicle ([… if the possible behavior action is performed] by the ego vehicle) where the actions constitute a path such that the selected path is chosen based on the highest value score using objectives like avoiding collisions ([and the target policy followed thereafter])). 

Regarding claim 10, Berntorp and Dally teach the method of claim 1. Dally further teaches: 
for each behavior possible action, predicting, based on the current state, an ego comfort value corresponding to an acceleration of the ego vehicle, and 
(Dally, FIG. 5: (502), (504), (508);
Paragraph [0013]: “…actions can be considered based on factors such as the corresponding amount of risk or loss, favorability, occupant comfort, and the like. A value function can be used to generate a value for each considered sequence, or path…”;
Paragraph [0023]: “…The value function may determine value using a number of factors as discussed herein, such as may include penalties for options that would result in… making rapid acceleration changes that may be unpleasant for a passenger…”;
Paragraph [0039]: “…An example value function can include various terms… A smoothness term can result in a small negative value being applied for extreme control movements, such as for a rapid acceleration…”;
Paragraph [0046]: “FIG. 5 illustrates another example process 500 for determining a navigation action for a vehicle… location and movement data are determined 502 for a first vehicle and at least a second vehicle. One or more move generators, such as may include neural networks, can be used to generate 504 a decision tree, where the decision tree includes alternative levels of actions for the first vehicle and responsive actions for at least the second vehicle… A selected value function can be used to calculate 508 a path value for each path of the decision tree…”;
for each behavior possible action) and where the various actions, i.e. paths are scored using a selected value function, which may include a smoothness term to rate occupant comfort, given the vehicle’s current state, i.e. current velocity (predicting, based on the current state, an ego comfort value) corresponding to a penalty for rapid acceleration (corresponding to an acceleration of the ego vehicle))
selecting the behavior action is also based on the ego comfort values predicted for each possible behavior action.
(Dally, FIG. 5: (502), (504), (508);
Paragraph [0013]: “…A value function can be used to generate a value for each considered sequence, or path, and a proposed navigation path having a highest value can be selected…”;
Paragraph [0039]: “…the present vehicle path determination system or manager can select the move or action that maximizes an expected value function. Various value functions can be utilized, and changing the value function can change the behavior of the vehicle. An example value function can include various terms… A smoothness term can result in a small negative value being applied for extreme control movements, such as for a rapid acceleration…”;
Paragraph [0046]: “FIG. 5 illustrates another example process 500 for determining a navigation action for a vehicle… location and movement data are determined 502 for a first vehicle and at least a second vehicle. One or more move generators, such as may include neural networks, can be used to generate 504 a decision tree, where the decision tree includes alternative levels of actions for the first vehicle and responsive actions for at least the second vehicle… A selected value function can be used to calculate 508 a path value for each path of the decision tree. A path of the decision tree can be selected 510 that has a highest path value according to the selected value function…”;
Where the path with the highest path value is selected (selecting the behavior action) and the value function includes a smoothness term corresponding to a negative value for rapid acceleration (is also based on the ego comfort values), the value function being used to rate the actions for the first vehicle (predicted for each possible behavior action) generated by the one or more move generators to identify the path with the highest value).

Regarding claim 11, Berntorp teaches:
An predictive safety control system comprising: 
(Berntorp, FIG. 1B; FIG. 2A: (199);
Paragraph [0052]: “…FIG. 1B shows a flowchart of a method for controlling a host vehicle traveling in an environment shared with a set of vehicles, hereafter denoted with other vehicles according to some embodiments. The method uses a processor coupled with stored instructions implementing the method…”;
Paragraph [0055]: “FIG. 2A shows a block diagram of a control system 199 for controlling a host vehicle 200…”;
Where the methods described below are implemented using a processor and stored instructions (a processor using instructions stored in memory to implement the functions outlined below, as defined by the 35 U.S.C. 112(f) invocation) such as control system 199)
a state module configured to determine a current state based on sensor data; 
(Berntorp, FIG. 1B: (109), (110), (111); FIG. 2A: (240), (199);
Paragraph [0056]: “The control system 199 includes a motion-planning system 240 for determining the control input and/or a sequence of control inputs corresponding to the future motion of the vehicle. For example, an initial state can be the current location as determined by the GPS, or as a combination of the current location and the current velocity, determined by combinations of GPS and IMU…”;
Paragraph [0058]: “…The threat assessor 240 receives information 244 about the future trajectory computed by the motion-planning system 240. This information can include a state of the host vehicle, such as position, heading, velocity…”;
Where control system 199 (a state module) includes motion planning system 240 that generates a current state of the host vehicle (configured to determine a current state) using vehicles sensors such as a GPS and an IMU (based on sensor data))
an ego safety predictor module configured to predict, based on the current state, for each possible [behavior action in a set of possible behavior actions] generated by an action module, an ego safety value corresponding to the ego vehicle; 
(Berntorp, FIG. 1B: (121), (130); FIG. 2A: (199);
Paragraph 0053]: “…the method determines 120 a set of feasible trajectories of hypothetical vehicles traveling in a driving area of the host vehicle, to generate a set of trajectories 121… the method uses the trajectory of the vehicle 111 to determine 130 a probability of each of the feasible trajectories to intersect with the future trajectory of the host vehicle…”;
Paragraph [0054]: “…The set of trajectories can include a multiple of different trajectories… The trajectory includes a state, such as position and heading, and the time evolution of the position and heading, defined with respect to the state of the motion of the host vehicle…”;
Where the control system 199 determines (an ego safety predictor module configured to predict), based on the state of motion of the host vehicle (based on the current state), for each of a set of trajectories 121 generated by control system 199 (for each possible [behavior action in a set of possible behavior actions] generated by an action module), a probability 130 of the set of trajectories to intersect the future trajectory of the host vehicle (an ego safety value corresponding to the ego vehicle))
a social safety predictor module configured to predict, based on the current state, for each of the possible [behavior actions], a social safety value corresponding to at least one social object in an environment of the ego vehicle; and 
(Berntorp, FIG. 1B: (121), (150); FIG. 2A: (199);
Paragraph [0053]: “…The method generates 140, using at least one sensor 139 attached to the host vehicle, a time-series signal indicative of the motion of the vehicles traveling in the environment… Using the time-series signal 141 from the determining 140, the method determines 150 a probability of each of the feasible trajectories to be followed by at least one of the host vehicles…”;
Paragraph [0054]: “…The set of trajectories can include a multiple of different trajectories… The trajectory includes a state, such as position and heading, and the time evolution of the position and heading, defined with respect to the state of the motion of the host vehicle…”;
Where the control system 199 determines (a social safety predictor module configured to predict), based on the state of motion of the host vehicle (based on the current state), for each of a set of trajectories 121 (for each of the possible [behavior actions]), a probability 150 (a social safety value) that each feasible trajectory 121 will be followed by at least one vehicle in the environment (corresponding to at least one social object in an environment of the ego vehicle))
a safety controller configured to select, based on the ego safety values, the social safety values predicted for each of the possible [behavior actions], and one or more target objectives, a next behavior action for ego vehicle.
(Berntorp, FIG. 1B: (109), (161), (170); FIG. 2A: (199);
Paragraph [0053]: “…Then, using the determined probability 131 to intersect and the probability 151 of at least one of the hypothetical trajectories to be followed by at least one of the vehicles indicated by the time-series signal 141, the method determines 160 a level of risk of each feasible trajectory as a combination of the probability of the feasible trajectory to intersect with the trajectory of the host vehicle and the probability of the feasible trajectory to be followed by at least one vehicle. Finally, the method uses the level of risk 161 to adjust the trajectory 170 of the vehicle to decrease, or completely remove, the level of risk”;
Where the control system 199 adjusts the trajectory 170 of the host vehicle (a safety controller configured to select a next behavior action for ego vehicle) based on probability 131, probability 151, and the host vehicle’s desired trajectory 109, 110, 111 (based on the ego safety values, the social safety values predicted for each of the possible [behavior actions], and one or more target objectives)).
Although Berntorp teaches a set of potential trajectories for other vehicles in the environment, i.e. each possible behavior action in a set of possible behavior actions and each of the possible behavior actions, outlined above, Berntorp fails to explicitly teach each possible behavior action in a set of possible behavior actions and each of the possible behavior actions for the host vehicle. 
However, in the same field of endeavor, Dally teaches: 
 [… predict, based on the current state], for each possible behavior action in a set of possible behavior actions [… a… value corresponding to the ego vehicle]; 
(Dally, FIG. 5: (502), (504), (508);
Paragraph [0046]: “FIG. 5 illustrates another example process 500 for determining a navigation action for a vehicle… location and movement data are determined 502 for a first vehicle and at least a second vehicle. One or more move generators, such as may include neural networks, can be used to generate 504 a decision tree, where the decision tree includes alternative levels of actions for the first vehicle and responsive actions for at least the second vehicle… A selected value function can be used to calculate 508 a path value for each path of the decision tree. A path of the decision tree can be selected 510 that has a highest path value according to the selected value function…”;
Where based on the location and movement data for the first vehicle, i.e. the current state of the first vehicle ([based on the current state]), a move generator creates a decision tree that includes various actions for the first vehicle and calculates a path value in 508 for each path ([… predict], for each possible behavior action in a set of possible behavior actions [… a… value corresponding to the ego vehicle]))
 […predict, based on the current state], for each of the possible behavior actions, [a… value corresponding to at least one social object in an environment of the ego vehicle] and […] each of the possible behavior actions […].
(Dally, FIG. 5: (502), (504), (508);
Paragraph [0046]: “FIG. 5 illustrates another example process 500 for determining a navigation action for a vehicle… location and movement data are determined 502 for a first vehicle and at least a second vehicle. One or more move generators, such as may include neural networks, can be used to generate 504 a decision tree, where the decision tree includes alternative levels of actions for the first vehicle and responsive actions for at least the second vehicle… A selected value function can be used to calculate 508 a path value for each path of the decision tree. A path of the decision tree can be selected 510 that has a highest path value according to the selected value function. This path is based not only on the goal for the first vehicle, but also the probable responsive actions of at least the second vehicle. …”;
Where based on the location and movement data for the first vehicle, i.e. the current state of the first vehicle ([based on the current state]), a move generator creates a decision tree that includes various responsive actions for at least a second vehicle and calculates a path value in 508 for each path ([…predict], for each of the possible behavior actions, [a… value corresponding to at least one social object in an environment of the ego vehicle]) where the path reflects the responsive actions of the second vehicle).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the predictive safety control system of Berntorp with the feature of determining a set of behavior actions for the ego-vehicle of Dally because “…conventional approaches do not account for the probable reactions of nearby vehicles in response to actions taken by the car being navigated. Thus, the path planning is not as accurate as it could be, and may result in sub-optimal paths when nearby vehicles have certain types of reactions or movements” (Dally, Paragraph [0001]) and by using the features taught by Dally, “… it is also possible… to predict an optimal or preferred trajectory of the car based on factors such as the current state of the environment, goals, and predicted reactions, then determined maneuvers that function to follow the optimal trajectory” (Dally, Paragraph [0015]).

Regarding claim 12, Berntorp and Dally teach the system of claim 11. Berntorp further teaches:
wherein, for each possible behavior action: 
(Berntorp, FIG. 1B: (121))
the ego safety value indicates a probability that an obstacle will not be located in an ego safety zone of the ego vehicle if the possible behavior action is performed [by the… vehicle]; and 
(Berntorp, FIG. 1B: (121), (130); FIG. 5D: (509d), (512d), (530d);
Paragraph [0060]: “…the threat assessor determines a level of risk of each feasible trajectory as a combination of a probability of the feasible trajectory to intersect with the trajectory of the host vehicle and a probability of the feasible trajectory to be followed by at least one vehicle…”;
Paragraph [0086]: “As shown in FIG. 5D, the motion of the vehicle is modeled in the form of a probability density function 512d of the state of the vehicle, wherein the initial condition 509d of the probability density function 512d can be determined from sensor data…”;
Where the method includes determining a probability 130 of the set of trajectories to intersect the future trajectory of the host vehicle, the trajectory illustrated as a zone in FIG. 5D, (512d) (the ego safety value indicates a probability that an obstacle will not be located in an ego safety zone of the ego vehicle) if the specific trajectory is followed by the other vehicle (if the possible behavior action is performed [by the… vehicle]))
the social safety value indicates a probability, for the at least one social object, that the ego vehicle will not be located in a social safety zone of the at least one social object if the possible behavior action is performed [by the… vehicle].
(Berntorp, FIG. 1B: (121), (150); FIG. 5D: (509d), (512d), (530d);
…the threat assessor determines a level of risk of each feasible trajectory as a combination of a probability of the feasible trajectory to intersect with the trajectory of the host vehicle and a probability of the feasible trajectory to be followed by at least one vehicle…”;
Paragraph [0086]: “As shown in FIG. 5D, the motion of the vehicle is modeled in the form of a probability density function 512d of the state of the vehicle, wherein the initial condition 509d of the probability density function 512d can be determined from sensor data…”;
Where the method includes determining a probability 150 that each feasible trajectory 121 will be followed by at least one vehicle in the environment, such that the probability of following each trajectory is used to determine whether the vehicle trajectories will intersect, i.e. a probability that at least one vehicle in the environment will follow a trajectory that results in an intersection with a trajectory of the host vehicle (the social safety value indicates a probability, for the at least one social object, that the ego vehicle will not be located in a social safety zone of the social object) if the specific trajectory is followed by the other vehicle, i.e. the vehicle in the environment (if the possible behavior action is performed [by the… vehicle])).
Berntorp fails to teach […if the possible behavior action is performed] by the ego vehicle, the limitation bolded for emphasis. However, Dally further teaches:
[… if the possible behavior action is performed] by the ego vehicle. 
(Dally, FIG. 5: (502), (504), (514);
Paragraph [0023]: “... The sequences of possible actions over the time period can each correspond to paths of the tree from a root node to a respective leaf node. As discussed herein, a value function can then be utilized to determine a value for each path, or sequence of actions. The path leading to the highest value leaf node may then be selected as the five-to-ten second path for the vehicle. Data for the selected path can then be provided to an optimizer, for example, to determine the next action, or set of actions, to be taken by the vehicle… The function may also include rewards for making progress towards the destination, making a successful lane change, avoiding collisions, providing a smooth ride, and keeping safe distances, among other such options.”;
Paragraph [0046]: “… One or more move generators, such as may include neural networks, can be used to generate 504 a decision tree, where the decision tree includes alternative levels of actions for the first vehicle and responsive actions for at least the second vehicle…”;
[… if the possible behavior action is performed] by the ego vehicle)).

Regarding claim 13, Berntorp and Dally teach the system of claim 11. Berntorp further teaches:
wherein the social safety predictor is configured to predict, for each possible behavior action, a respective social safety value for each of a plurality of social objects in the environment of the ego vehicle, 
(Berntorp, FIG. 1B: (121), (150); FIG. 2A: (199);
Paragraph [0017]: “…generating a time-series signal indicative of motion of each vehicle in the set of vehicles traveling in the environment…”;
Paragraph [0053]: “…The method generates 140, using at least one sensor 139 attached to the host vehicle, a time-series signal indicative of the motion of the vehicles traveling in the environment… the method determines 150 a probability of each of the feasible trajectories to be followed by at least one of the host vehicles…”;
Where the control system 199 determines for each of a set of trajectories 121 (the social safety predictor is configured to predict, for each possible behavior action), a probability 150 (a respective social safety value) that each feasible trajectory 121 will be followed by at least one vehicle in the environment, where each vehicle in the environment is represented by a generated time series signal, used to determine probability 150 (for each of a plurality of social objects in the environment of the ego vehicle))
each social safety value indicating a probability that the ego vehicle will not be located in a respective social safety zone of the respective social object if the possible behavior action is performed [by the… vehicle].
(Berntorp, FIG. 1B: (121), (150); FIG. 5D: (509d), (512d), (530d);
Paragraph [0060]: “…the threat assessor determines a level of risk of each feasible trajectory as a combination of a probability of the feasible trajectory to intersect with the trajectory of the host vehicle and a probability of the feasible trajectory to be followed by at least one vehicle…”;
As shown in FIG. 5D, the motion of the vehicle is modeled in the form of a probability density function 512d of the state of the vehicle, wherein the initial condition 509d of the probability density function 512d can be determined from sensor data…”;
Where the method includes determining a probability 150 that each feasible trajectory 121 will be followed by at least one vehicle in the environment, such that the probability of following each trajectory is used to determine whether the vehicle trajectories will intersect, i.e. a probability that at least one vehicle in the environment will follow a trajectory that results in an intersection with a trajectory of the host vehicle (each social safety value indicating a probability that the ego vehicle will not be located in a respective social safety zone of the respective social object) if the specific trajectory is followed by the other vehicle, i.e. the vehicle in the environment (if the possible behavior action is performed [by the… vehicle])).
Berntorp fails to teach […if the possible behavior action is performed] by the ego vehicle, the limitation bolded for emphasis. However, Dally further teaches:
[… if the possible behavior action is performed] by the ego vehicle.
(Dally, FIG. 5: (502), (504), (514);
Paragraph [0023]: “... The sequences of possible actions over the time period can each correspond to paths of the tree from a root node to a respective leaf node. As discussed herein, a value function can then be utilized to determine a value for each path, or sequence of actions. The path leading to the highest value leaf node may then be selected as the five-to-ten second path for the vehicle. Data for the selected path can then be provided to an optimizer, for example, to determine the next action, or set of actions, to be taken by the vehicle… The function may also include rewards for making progress towards the destination, making a successful lane change, avoiding collisions, providing a smooth ride, and keeping safe distances, among other such options.”;
Paragraph [0046]: “… One or more move generators, such as may include neural networks, can be used to generate 504 a decision tree, where the decision tree includes alternative levels of actions for the first vehicle and responsive actions for at least the second vehicle…”;
Where the move generator creates a decision tree that includes various actions for the first vehicle ([… if the possible behavior action is performed] by the ego vehicle)).

Regarding claim 14, Berntorp and Dally teach the system of claim 13. Berntorp further teaches:
wherein the current state determined by the state module comprises velocity and direction of the ego vehicle, and 
(Berntorp, FIG. 1B: (109), (110), (111); FIG. 2A: (240);
Paragraph [0058]: “…The threat assessor 240 receives information 244 about the future trajectory computed by the motion-planning system 240. This information can include a state of the host vehicle, such as position, heading, velocity…”;
Where the control system 199 (the state module) including motion planning system 240 generates information 244 which is a current state of the host vehicle (the current state determined) comprising a position, heading, and velocity of the host vehicle (comprises determining a velocity and direction of the ego vehicle))
a velocity, direction and position of each of the plurality of social objects.
(Berntorp, FIG. 1B: (121), (150); FIG. 2A: (199);
Paragraph [0054]: “…The set of trajectories can include a multiple of different trajectories… The trajectory includes a state, such as position and heading, and the time evolution of the position and heading, defined with respect to the state of the motion of the host vehicle…”;
Paragraph [0059]: “…The threat assessor 220 predicts the motion and also a measure of risk 221 for the other obstacles, such as vehicles and pedestrians, to collide or come sufficiently close to the host vehicle. The motion at least includes a path, velocity, and orientation/heading, but can also include further entities, such as rotational velocities, accelerations, and steering. In addition, the motion can be represented as a probability density function (PDF) that measures the probability that the motion is at a certain place in a certain time…”;
Where the control system 199 including the threat assessor 220 predicts the motion of other obstacles, including a velocity and orientation/heading, at a certain place in a certain time (a velocity, direction and position), where the other obstacles include other vehicles and pedestrians (of each of the plurality of social objects)).

Regarding claim 15, Berntorp and Dally teach the system of claim 14. Berntorp further teaches:
wherein the ego safety predictor module comprises [a… function…] implemented by a trained neural network for predicting ego safety values; and 

Paragraph [0009]: “Some embodiments are based on realization that the intersection of a feasible trajectory with the trajectory of the host vehicle can be determined probabilistically. In such a manner, the feasible trajectory can be represented by a probability density function… Similarly, the assignment of the vehicle to a feasible trajectory can also be determined probabilistically…”;
Paragraph [0016]: “…some embodiments classify the motion of the vehicle using road traffic in the environment to produce a driving intention of the vehicle and update the probabilities of the feasible trajectories based on consistency of the feasible trajectories with the produced intention of the vehicle. In different embodiments, the classification is performed using a trained neural network, a support vector machine, and/or a deep decision tree…”;
Paragraph 0053]: “…the method determines 120 a set of feasible trajectories of hypothetical vehicles traveling in a driving area of the host vehicle, to generate a set of trajectories 121… the method uses the trajectory of the vehicle 111 to determine 130 a probability of each of the feasible trajectories to intersect with the future trajectory of the host vehicle…”;
Where the control system 199 (the ego safety predictor module) determines the probability 130 for the set of trajectories 121 (predicting ego safety values), represented using a probability distribution function (comprises [a… function…]) and where the motion of the vehicles, i.e. trajectories are classified using a trained neural network (implemented by a trained neural network))
the social safety predictor module comprises [a… function] implemented by a trained neural network for predicting the social safety values for each of the plurality of social objects.
(Berntorp, FIG. 1B: (121), (150); FIG. 2A: (199);
Paragraph [0009]: “Some embodiments are based on realization that the intersection of a feasible trajectory with the trajectory of the host vehicle can be determined probabilistically. In such a manner, the feasible trajectory can be represented by a probability density function… Similarly, the assignment of the vehicle to a feasible trajectory can also be determined probabilistically…”;
Paragraph [0016]: “…some embodiments classify the motion of the vehicle using road traffic in the environment to produce a driving intention of the vehicle and update the probabilities of the feasible trajectories based on consistency of the feasible trajectories with the produced intention of the vehicle. In different embodiments, the classification is performed using a trained neural network, a support vector machine, and/or a deep decision tree…”;
Paragraph [0053]: “…The method generates 140, using at least one sensor 139 attached to the host vehicle, a time-series signal indicative of the motion of the vehicles traveling in the environment… Using the time-series signal 141 from the determining 140, the method determines 150 a probability of each of the feasible trajectories to be followed by at least one of the host vehicles…”;
Where the control system 199 (the social safety predictor module) determines the probability 150 for at least one of the vehicles in the environment to follow the set of trajectories 121 (predicting the social safety values for each of the plurality of social objects), represented using a probability distribution function (comprises [a… function]) and where the motion of the vehicles, i.e. trajectories are classified using a trained neural network (implemented by a trained neural network)). 
Berntorp fails to explicitly teach a general value function (GVF) and a further GVF. However, Dally further teaches:
 […] a general value function (GVF) [implemented by a trained neural network for predicting… safety values]; and 
(Dally, FIG. 5: (502), (504), (508);
Paragraph [0023]: “…As discussed herein, a value function can then be utilized to determine a value for each path, or sequence of actions. The path leading to the highest value leaf node may then be selected as the five-to-ten second path for the vehicle… Various different value functions can be used that consider different value criteria, and there may be different weightings applied to different value criteria depending upon the current situation…”;
Paragraph [0046]: “… One or more move generators, such as may include neural networks, can be used to generate 504 a decision tree, where the decision tree includes alternative levels of actions for the first vehicle and responsive actions for at least the second vehicle… A selected value function can be used to calculate 508 a path value for each path of the decision tree. A path of the decision tree can be selected 510 that has a highest path value according to the selected value function…”;
Where determining the value for each path, i.e. set of actions for the first vehicle is performed by a selected value function (a general value function (GVF) [for predicting… safety values]) and where various paths are generated by one or more move generators, [implemented by a trained neural network]), where the generated paths are required to determine the values of each path)
 […] a further GVF [implemented by a trained neural network for predicting the… values for each of the plurality of social objects].
(Dally, FIG. 5: (502), (504), (508);
Paragraph [0023]: “…As discussed herein, a value function can then be utilized to determine a value for each path, or sequence of actions. The path leading to the highest value leaf node may then be selected as the five-to-ten second path for the vehicle… Various different value functions can be used that consider different value criteria, and there may be different weightings applied to different value criteria depending upon the current situation…”;
Paragraph [0046]: “FIG. 5 illustrates another example process 500 for determining a navigation action for a vehicle… location and movement data are determined 502 for a first vehicle and at least a second vehicle. One or more move generators, such as may include neural networks, can be used to generate 504 a decision tree, where the decision tree includes alternative levels of actions for the first vehicle and responsive actions for at least the second vehicle… A selected value function can be used to calculate 508 a path value for each path of the decision tree. A path of the decision tree can be selected 510 that has a highest path value according to the selected value function. This path is based not only on the goal for the first vehicle, but also the probable responsive actions of at least the second vehicle. …”;
Where determining the value for each path, i.e. set of responsive actions for the second vehicle is performed by a selected value function (a further GVF [for predicting the… values for each of the plurality of social objects]) and where various paths are generated by one or more move generators, i.e. neural networks ([implemented by a trained neural network]), where the generated paths are required to determine the values of each path).

Regarding claim 16, Berntorp and Dally teach the system of claim 12. Berntorp further teaches:
wherein a size of one or both of the ego safety zone and the social safety zone is based on the current state.
(Berntorp, FIG. 1B: (121), (150); FIG. 5D: (509d), (512d), (530d);
FIG. 5D shows an example of modeling a motion of a vehicle using a probability density function according to one embodiment… sensor uncertainties or uncertainties in the map of the road network, which combined gives uncertainties 509d on the position and velocity of the measured vehicle and uncertainties 530d on the position and velocity of the host vehicle… the feasible trajectory 512d is generated”;
Paragraph [0085]: “In cases where the feasible trajectories are generated from a kinematic model of the car, probability distributions are important because they can be used for defining a margin of error with respect to the feasible trajectory…”;
Paragraph [0086]: “As shown in FIG. 5D, the motion of the vehicle is modeled in the form of a probability density function 512d of the state of the vehicle, wherein the initial condition 509d of the probability density function 512d can be determined from sensor data…”;
Where the size of the probability density function representing a kinematic model of both vehicles (a size of one or both of the ego safety zone and the social safety zone) depends upon sensor data, including position and velocities of the vehicles (is based on the current state)).

Regarding claim 17, Berntorp and Dally teach the system of claim 16. Berntorp further teaches:
wherein the ego safety zone comprises a physical space that includes and extends beyond the ego vehicle in a direction of travel of the ego vehicle, and 
(Berntorp, FIG. 1B: (121), (150); FIG. 5D: (530d);
Paragraph [0084]: “FIG. 5D shows an example of modeling a motion of a vehicle using a probability density function according to one embodiment… sensor uncertainties or uncertainties in the map of the road network, which combined gives uncertainties 509d on the position and velocity of the measured vehicle and uncertainties 530d on the position and velocity of the host vehicle… the feasible trajectory 512d is generated”;
Paragraph [0085]: “In cases where the feasible trajectories are generated from a kinematic model of the car, probability distributions are important because they can be used for defining a margin of error with respect to the feasible trajectory…”;
Paragraph [0086]: “As shown in FIG. 5D, the motion of the vehicle is modeled in the form of a probability density function 512d of the state of the vehicle, wherein the initial condition 509d of the probability density function 512d can be determined from sensor data…”;
the ego safety zone comprises a physical space that includes and extends beyond the ego vehicle) that depends upon sensor data, including position and velocities of the vehicles (in a direction of travel of the ego vehicle))
the social safety zone for the at least one social object includes and extends beyond the at least one social object in a direction of travel of the social object.
(Berntorp, FIG. 1B: (121), (150); FIG. 5D: (509d), (512d), (530d);
Paragraph [0084]: “…FIG. 5D shows an example of modeling a motion of a vehicle using a probability density function according to one embodiment… sensor uncertainties or uncertainties in the map of the road network, which combined gives uncertainties 509d on the position and velocity of the measured vehicle and uncertainties 530d on the position and velocity of the host vehicle… the feasible trajectory 512d is generated”;
Paragraph [0085]: “In cases where the feasible trajectories are generated from a kinematic model of the car, probability distributions are important because they can be used for defining a margin of error with respect to the feasible trajectory…”;
Paragraph [0086]: “As shown in FIG. 5D, the motion of the vehicle is modeled in the form of a probability density function 512d of the state of the vehicle, wherein the initial condition 509d of the probability density function 512d can be determined from sensor data…”;
Where the size of the probability density function represents a kinematic model of both vehicles (the social safety zone for the at least one social object includes and extends beyond the social object) that depends upon sensor data, including position and velocities of the vehicles (in a direction of travel of the social object)).

Regarding claim 18, Berntorp and Dally teach the system of claim 12. Berntorp further teaches:
wherein, for each possible behavior action, 
(Berntorp, FIG. 1B: (121))
the social safety value corresponds to a plurality of social objects in the environment of the ego vehicle, 
(Berntorp, FIG. 1B: (121), (150); FIG. 3B: (311), (331); 
…The method generates 140, using at least one sensor 139 attached to the host vehicle, a time-series signal indicative of the motion of the vehicles traveling in the environment… the method determines 150 a probability of each of the feasible trajectories to be followed by at least one of the host vehicles…”;
Paragraph [0069]: “FIG. 3A shows an example of the motion of the host vehicle 301 surrounded by vehicles 310 in the left lane, by a vehicle 320 in the same lane, and by vehicles 330 in the right lane, i.e., seven vehicles in total. This amounts to predictions of the motion of seven vehicles for a period of time. However, the generation of the feasible trajectories makes an effect of clustering the vehicles together thereby reducing the computational burden…”;
Paragraph [0070]: “FIG. 3B shows an example where vehicles 310 are considered similar to each other, indicated by the region 311, according to some embodiments. Similarly, vehicles 330 are also considered similar, indicated by region 331…”;
Where for each of a set of trajectories 121 (for each possible behavior action), the method includes determining a probability 150 (the social safety value) that each feasible trajectory 121 will be followed by at least one vehicle in the environment, where in one embodiment, an effort to cluster similar vehicles results in probability 150 representing a plurality of vehicles as shown in FIG. 3C (corresponds to a plurality of social objects in the environment of the ego vehicle))
the social safety value indicating a probability that the ego vehicle will not be located in a respective social safety zone of any of the social objects if the possible behavior action is performed [by the… vehicle].
(Berntorp, FIG. 1B: (121), (150); FIG. 3C: (311), (331), (333); 
Paragraph [0053]: “…The method generates 140, using at least one sensor 139 attached to the host vehicle, a time-series signal indicative of the motion of the vehicles traveling in the environment… the method determines 150 a probability of each of the feasible trajectories to be followed by at least one of the host vehicles…”;
Paragraph [0069]: “...the generation of the feasible trajectories makes an effect of clustering the vehicles together thereby reducing the computational burden…”;
Paragraph [0070]: “FIG. 3B shows an example where vehicles 310 are considered similar to each other, indicated by the region 311, according to some embodiments. Similarly, vehicles 330 are also considered similar, indicated by region 331. Hence, there are now 3 vehicle behaviors instead of 7, effectively decreasing the computational demands in predicting the motion of the surrounding vehicles”;
the social safety value indicating a probability that the ego vehicle will not be located in a respective social safety zone of any of the social objects) if the specific trajectory is followed by the other vehicle vehicles, i.e. the cluster of similar vehicles in the environment (if the possible behavior action is performed [by the… vehicles])).
Berntorp fails to teach […if the possible behavior action is performed] by the ego vehicle, the limitation bolded for emphasis. However, Dally further teaches:
[… if the possible behavior action is performed] by the ego vehicle.
(Dally, FIG. 5: (502), (504), (514);
Paragraph [0023]: “... The sequences of possible actions over the time period can each correspond to paths of the tree from a root node to a respective leaf node. As discussed herein, a value function can then be utilized to determine a value for each path, or sequence of actions. The path leading to the highest value leaf node may then be selected as the five-to-ten second path for the vehicle. Data for the selected path can then be provided to an optimizer, for example, to determine the next action, or set of actions, to be taken by the vehicle… The function may also include rewards for making progress towards the destination, making a successful lane change, avoiding collisions, providing a smooth ride, and keeping safe distances, among other such options.”;
Paragraph [0046]: “… One or more move generators, such as may include neural networks, can be used to generate 504 a decision tree, where the decision tree includes alternative levels of actions for the first vehicle and responsive actions for at least the second vehicle…”;
Where the move generator creates a decision tree that includes various actions for the first vehicle ([… if the possible behavior action is performed] by the ego vehicle)).

Regarding claim 20, Berntorp and Dally teach the system of claim 11. Dally further teaches: 
further comprising a comfort prediction module configured to, for each possible behavior action, predict, based on the current state, an ego comfort value corresponding to an acceleration of the ego vehicle, and 
(Dally, FIG. 5: (502), (504), (508); FIG. 9;
Paragraph [0013]: “…actions can be considered based on factors such as the corresponding amount of risk or loss, favorability, occupant comfort, and the like. A value function can be used to generate a value for each considered sequence, or path…”;
Paragraph [0023]: “…The value function may determine value using a number of factors as discussed herein, such as may include penalties for options that would result in… making rapid acceleration changes that may be unpleasant for a passenger…”;
Paragraph [0039]: “…An example value function can include various terms… A smoothness term can result in a small negative value being applied for extreme control movements, such as for a rapid acceleration…”;
Paragraph [0046]: “FIG. 5 illustrates another example process 500 for determining a navigation action for a vehicle… location and movement data are determined 502 for a first vehicle and at least a second vehicle. One or more move generators, such as may include neural networks, can be used to generate 504 a decision tree, where the decision tree includes alternative levels of actions for the first vehicle and responsive actions for at least the second vehicle… A selected value function can be used to calculate 508 a path value for each path of the decision tree…”;
Paragraph [0079]: “FIG. 9 illustrates a set of basic components of a computing device 900 that can be utilized to implement aspects of the various embodiments… the device includes at least one processor 902 for executing instructions that can be stored in a memory device or element 904…”;
Where one or more move generators generate actions for the first vehicle (for each possible behavior action) and where the various actions, i.e. paths are scored using a selected value function, which may include a smoothness term to rate occupant comfort, given the vehicle’s current state, i.e. current velocity (predict, based on the current state, an ego comfort value) corresponding to a penalty for rapid acceleration (corresponding to an acceleration of the ego vehicle). Fig. 9 illustrates a processor using instructions stored in memory to accomplish the recited functions (a comfort prediction module))
the safety controller selects the vehicle action also based on the ego comfort values predicted for each possible behavior action.
(Dally, FIG. 5: (502), (504), (508); FIG. 9;
Paragraph [0013]: “…A value function can be used to generate a value for each considered sequence, or path, and a proposed navigation path having a highest value can be selected…”;
Paragraph [0039]: “…the present vehicle path determination system or manager can select the move or action that maximizes an expected value function. Various value functions can be utilized, and changing the value function can change the behavior of the vehicle. An example value function can include various terms… A smoothness term can result in a small negative value being applied for extreme control movements, such as for a rapid acceleration…”;
Paragraph [0046]: “FIG. 5 illustrates another example process 500 for determining a navigation action for a vehicle… location and movement data are determined 502 for a first vehicle and at least a second vehicle. One or more move generators, such as may include neural networks, can be used to generate 504 a decision tree, where the decision tree includes alternative levels of actions for the first vehicle and responsive actions for at least the second vehicle… A selected value function can be used to calculate 508 a path value for each path of the decision tree. A path of the decision tree can be selected 510 that has a highest path value according to the selected value function…”;
Where the path with the highest path value is selected (selects the vehicle action) and the value function includes a smoothness term corresponding to a negative value for rapid acceleration (also based on the ego comfort values), the value function being used to rate the actions for the first vehicle (predicted for each possible behavior action) generated by the one or more move generators to identify the path with the highest value). Fig. 9 illustrates a processor using instructions stored in memory to accomplish the recited functions (the safety controller)).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Berntorp and Dally as applied to claims 1 and 11, above, and in further view of Perkins et al. (PGPub No US 2017/0249844 A1), henceforth known as Perkins. 
Regarding claim 9, Berntorp and Dally teach the method of claim 1. The combination of Berntorp and Dally fails to explicitly teach the limitations of claim 9. 

wherein selecting the behavior action comprises: 
(Perkins, FIG. 2: (AV Control Decision);
Paragraph [0028]: “…Based on the operational factors, the computer 105 is programmed to output a vehicle 101 control decision, and to operate one or more vehicle 101 components according to the control decision”)
performing fuzzification of the ego safety value and the social safety value predicted for each of the possible behavior actions by mapping each of the ego safety values and the social safety values to a respective truth value; 
(Perkins, FIG. 2: (AV Confidence Factor (AC)), (Action Probability Factor (PR)), (Peril Factor (PE)), (Crisp Inputs, 23), (Fuzzifier, 24);
Paragraph [0053]: “Yet another example of an operational factor is an autonomous confidence factor. This factor, e.g., normalized from a scale of 0 to 1, provides an indication of confidence that the computer 105 is correctly assessing an environment around the vehicle 101…”;
Paragraph [0054]-[0055]: “Yet another example of an operational factor is a peril factor. The peril factor is a combination of the likelihood that an object will collide with the vehicle 101 and the severity of damage if the object will collide… The computer 105 may also determine a dynamics factor, as is known, the dynamics factor being the probability of the vehicle 101 colliding with the detected object…”;
Paragraph [0070]-[0071]: “To determine the action probability factor PR, the computer 105 can determine… a probability array describing the probability of the vehicle 101 location and speed, and a probability array describing the potential danger of being in a location at a given speed… A directional probability array represents the probability that the vehicle 101 will alter the directional component of its trajectory in the future based on multiple inputs, e.g., speed, acceleration, road conditions, steering angle, stability limits, nearby vehicles and/or objects, etc…”;
Paragraph [0105]: “…The computing device 105 then uses the operational factors as crisp inputs 23 into a fuzzy processor 22 implementing a fuzzy logic analysis. The computing device 105 then applies a fuzzifier 24, i.e., a set of instructions that convert crisp inputs 23 into inputs that can have fuzzy logic applied to them, to create fuzzy inputs. For example, the fuzzifier 24 may apply weights to convert binary operational factors to various real numbers between zero and one…”;

the autonomous confidence factor AC is an evaluation that the computer 105 is correctly assessing the environment in order to navigate the vehicle safely, i.e. a probability, due to data accuracy and precision, that the vehicle will fail to operate safely e.g. a chance of collision (the ego safety value);
the peril factor PE uses the dynamic factor i.e. a likelihood that an object in the environment of the vehicle will collide with vehicle 101 (the social safety value); and
the action probability factor PR is an array of potential trajectories for vehicle 101, i.e. a set of behaviors (for each of the possible behavior actions);
and where the computer 105, as shown in FIG. 2 uses the operational factors, i.e. AC, PE, PR, as crisp inputs to the Fuzzifier 24 (performing fuzzification of the ego safety value and the social safety value predicted for each of the possible behavior actions) and where the Fuzzifier 24 converts the operational factors to various real numbers between zero and one (by mapping each of the ego safety values and the social safety values to a respective truth value))
applying fuzzy inference on the truth values to generate a goal fuzzy set; and 
defuzzifying the goal fuzzy set to select the behavior action for the ego vehicle.
(Perkins, FIG. 2: (Inference, 25), (Defuzzifier, 27), (Crisp Outputs, 28);
Paragraph [0105]: “... The computing device 105 then uses an inference engine 25 to infer a control decision output based on the fuzzified factors… The computing device 105 then applies a defuzzifier 27, i.e., a set of instructions that convert the fuzzy control decision output into a crisp output decision 28… The computing device 105 then… actuates one or more vehicle 101 components based on the crisp output decision 28…”;
Where inference 25 is applied to the fuzzified factors to generate a fuzzy control decision (applying fuzzy inference on the truth values to generate a goal fuzzy set) and where defuzzifier 27 is then applied to convert the fuzzy control decision (defuzzifying the goal fuzzy set) into a crisp output which is used to actuate one or more vehicle 101 components (to select the behavior action for the ego vehicle)).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the method for controlling safety of Berntorp and Dally with the feature of performing fuzzification, inference, and defuzzification to select a vehicle behavior of Perkins because “…difficulties arise in a vehicle computer tasked with deciding how to share responsibility for operating a vehicle with a vehicle occupant. This problem is exacerbated by the fact that real world driving includes many different events with high variability, uncertainty, and vagueness” (Perkins, Paragraph [0006]) where real world events are characterized by variability, uncertainty, and vagueness which pose a problem for a computer using binary logic. Perkins teaches that “The operational factors may be combined, e.g., subject to a fuzzy logic analysis that may weight the operational factors according to present conditions as well as operating history for the vehicle 101 and/or similar vehicles 101. Based on the operational factors, the computer 105 is programmed to output a vehicle 101 control decision, and to operate one or more vehicle 101 components according to the control decision” (Perkins, Paragraph [0028]), such that the real world events are represented by applying fuzzy logic to operational factors to translate the present conditions into a non-binary description, thus overcoming the variability, uncertainty, and vagueness that characterize real world events.

Regarding claim 19, Berntorp and Dally teach the system of claim 11. The combination of Berntorp and Dally fails to explicitly teach the limitations of claim 19. 
However, in the same field of endeavor, Perkins teaches: 
wherein the safety controller is configured to select the vehicle behavior action by:
 (Perkins, FIG. 2: (AV Control Decision); FIG. 1: (105);
Paragraph [0027]: “…A computing device 105 in the vehicle 101 generally receives the collected data 115, and further includes programming, e.g., as a set of instructions stored in a memory of, and executable by a processor of, the computing device 105, whereby some or all operations of the vehicle 101 may be conducted autonomously or semi-autonomously…”;
Paragraph [0028]: “…Based on the operational factors, the computer 105 is programmed to output a vehicle 101 control decision, and to operate one or more vehicle 101 components according to the control decision”;
the safety controller), such as outputting a vehicle control decision (configured to select the vehicle behavior action))
performing fuzzification of the ego safety value and the social safety value predicted for each of the possible behavior actions by mapping each of the ego safety values and the social safety values to a respective truth value; 
(Perkins, FIG. 2: (AV Confidence Factor (AC)), (Action Probability Factor (PR)), (Peril Factor (PE)), (Crisp Inputs, 23), (Fuzzifier, 24);
Paragraph [0053]: “Yet another example of an operational factor is an autonomous confidence factor. This factor, e.g., normalized from a scale of 0 to 1, provides an indication of confidence that the computer 105 is correctly assessing an environment around the vehicle 101…”;
Paragraph [0054]-[0055]: “Yet another example of an operational factor is a peril factor. The peril factor is a combination of the likelihood that an object will collide with the vehicle 101 and the severity of damage if the object will collide… The computer 105 may also determine a dynamics factor, as is known, the dynamics factor being the probability of the vehicle 101 colliding with the detected object…”;
Paragraph [0070]-[0071]: “To determine the action probability factor PR, the computer 105 can determine… a probability array describing the probability of the vehicle 101 location and speed, and a probability array describing the potential danger of being in a location at a given speed… A directional probability array represents the probability that the vehicle 101 will alter the directional component of its trajectory in the future based on multiple inputs, e.g., speed, acceleration, road conditions, steering angle, stability limits, nearby vehicles and/or objects, etc…”;
Paragraph [0105]: “…The computing device 105 then uses the operational factors as crisp inputs 23 into a fuzzy processor 22 implementing a fuzzy logic analysis. The computing device 105 then applies a fuzzifier 24, i.e., a set of instructions that convert crisp inputs 23 into inputs that can have fuzzy logic applied to them, to create fuzzy inputs. For example, the fuzzifier 24 may apply weights to convert binary operational factors to various real numbers between zero and one…”;
Where:
the autonomous confidence factor AC is an evaluation that the computer 105 is correctly assessing the environment in order to navigate the vehicle safely, i.e. a the ego safety value);
the peril factor PE uses the dynamic factor i.e. a likelihood that an object in the environment of the vehicle will collide with vehicle 101 (the social safety value); and
the action probability factor PR is an array of potential trajectories for vehicle 101, i.e. a set of behaviors (for each of the possible behavior actions);
and where the computer 105, as shown in FIG. 2 uses the operational factors, i.e. AC, PE, PR, as crisp inputs to the Fuzzifier 24 (performing fuzzification of the ego safety value and the social safety value predicted for each of the possible behavior actions) and where the Fuzzifier 24 converts the operational factors to various real numbers between zero and one (by mapping each of the ego safety values and the social safety values to a respective truth value))
applying fuzzy inference on the truth values to produce a goal fuzzy set; and 
defuzzifying the goal fuzzy set to select the next behavior action for the ego vehicle.
(Perkins, FIG. 2: (Inference, 25), (Defuzzifier, 27), (Crisp Outputs, 28);
Paragraph [0105]: “... The computing device 105 then uses an inference engine 25 to infer a control decision output based on the fuzzified factors… The computing device 105 then applies a defuzzifier 27, i.e., a set of instructions that convert the fuzzy control decision output into a crisp output decision 28… The computing device 105 then… actuates one or more vehicle 101 components based on the crisp output decision 28…”;
Where inference 25 is applied to the fuzzified factors to generate a fuzzy control decision (applying fuzzy inference on the truth values to produce a goal fuzzy set) and where defuzzifier 27 is then applied to convert the fuzzy control decision (defuzzifying the goal fuzzy set) into a crisp output which is used to actuate one or more vehicle 101 components (to select the next behavior action for the ego vehicle)).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the system for controlling safety of Berntorp and Dally with the feature of performing fuzzification, inference, and defuzzification to select a next vehicle behavior of Perkins because “…difficulties arise in a vehicle computer tasked with deciding how to share responsibility for operating a vehicle with a vehicle occupant. This problem is exacerbated by the fact that real world driving includes many different events with high variability, uncertainty, and vagueness” (Perkins, Paragraph [0006]) The operational factors may be combined, e.g., subject to a fuzzy logic analysis that may weight the operational factors according to present conditions as well as operating history for the vehicle 101 and/or similar vehicles 101. Based on the operational factors, the computer 105 is programmed to output a vehicle 101 control decision, and to operate one or more vehicle 101 components according to the control decision” (Perkins, Paragraph [0028]), such that the real world events are represented by applying fuzzy logic to operational factors to translate the present conditions into a non-binary description, thus overcoming the variability, uncertainty, and vagueness that characterize real world events.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Alvarez et al. (PGPub No US 2019/0051179 A1) teaches systems and methods for detecting rogue vehicles within a plurality of vehicles. Using data from sensors and data received from other VANET vehicles the host vehicle generates a dynamic set of safe vehicle operating behaviors. Nearby vehicles that do not comply with the determined safe vehicle operating behaviors or perform illegal/unsafe acts are identified as rogue vehicles. Each VANET vehicle determines a preferred future travel path based on the received information associated with rogue vehicles, the preferred future travel path information received from other VANET vehicles, and the host vehicle's safe vehicle operating behaviors. A safety perimeter 1010, shown in FIG. 10 illustrates a safety zone. 
Aso et al. (PGPub No US 2009/0012703 A1) teaches an own-vehicle-path determining method includes calculating a first evaluation value of each of plural predicted own-vehicle-path candidates, calculating a second evaluation value  and selecting own-vehicle-path candidates with high first evaluation and second evaluation values as appropriate own-vehicle-path candidates from the selected own-vehicle-path candidates, and selecting any one of the appropriate own-vehicle-path candidates as an own-vehicle path. Teaches determining a safety value for the candidate paths. 
Englard et al. (PGPub No US 2019/0113918 A1) teaches an aggregate self-driving control architecture (SDCA) for controlling an autonomous vehicle including a plurality of SDCAs each including a different motion planner. The aggregate SDCA also includes a decision arbiter configured to receive the candidate decisions generated by the SDCAs, generate decisions for controlling the autonomous vehicle by processing the candidate decisions, and provide signals indicative of the generated decisions to one or more operational subsystems of the vehicle to effectuate maneuvering of the vehicle. Uses reinforcement learning to train a neural network to map candidate decisions to actions. 
Frazzoli et al. (PGPub No US 2017/0277194 A1) teaches generating a finite set of candidate trajectories of the vehicle that begin at a location of the vehicle as of a given time. The candidate trajectories are based on a state of the vehicle and on possible behaviors of the vehicle and of the environment as of the location of the vehicle and the given time. A putative optimal trajectory is selected from among the candidate trajectories based on costs associated with the candidate trajectories.
Yao et al. (PGPub No US 2019/0101917 A1) teaches a method, device and system for predicting a state of an object in the environment using an action model of a neural network, including a plurality of sensors coupled to a processor for sensing a current state of the object and an environment in which the object is located, and a first neural network coupled to the processor. A plurality of predicted subsequent states of the object in the environment is obtained using an action model, a current state of the object in the environment and a plurality of actions. The action model maps a plurality of states of the object in the environment and a plurality of actions performed by the object for each state to 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715.  The examiner can normally be reached on M-TH (0830-1600).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.M.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668